Citation Nr: 0716803	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  99-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
of the hips, to include as secondary to service-connected 
lumbosacral spine injury with ischial radiculopathy.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected lumbosacral spine injury 
with ischial radiculopathy.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected hypertension.

4.  Entitlement to an initial compensable disability rating 
for service-connected bilateral hearing loss.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from December 1975 to June 
1997.  The appellant is the veteran's sister and his court-
appointed guardian.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Montgomery, 
Alabama, which in part, granted entitlement to service 
connection for hearing loss, hypertension, and for a 
lumbosacral spine injury with ischial radiculopathy.  The 
veteran expressed disagreement with the respective assigned 
disability ratings and perfected a substantive appeal.  This 
matter also arises from an October 1999 rating decision which 
denied service connection for avascular necrosis of the hips 
as secondary to the service-connected lumbosacral spine 
injury with ischial radiculopathy.

During the pendency of this appeal, by rating action dated in 
March 1999, the RO granted increased disability ratings of 10 
percent rating for hypertension and 20 percent rating for the 
lumbar spine injury, both effective July 20, 1998.  
Applicable law provides that absent a waiver, a claimant 
seeking a disability rating greater than assigned will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and that a claim remains in 
controversy where less than the maximum available benefits 
are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
veteran has not withdrawn the appeal as to these issues for a 
disability rating greater than assigned, thus they remain in 
appellate status.

In April 2001, the veteran testified at a hearing held at the 
RO before a Veterans Law Judge who is no longer employed by 
the Board.  A transcript of this hearing has been associated 
with the veteran's claims file.  He was scheduled to appear 
for an additional hearing before a Veterans Law Judge 
traveling to the RO in September 2006, but he failed to 
appear as scheduled.

This matter was previously before the Board in June 2001, 
July 2003, and August 2005, when it was remanded for 
additional development.  The case is now returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  Avascular necrosis of the hips was not incurred in or 
aggravated by service, nor by service-connected lumbosacral 
spine injury with ischial radiculopathy.

2.  The lumbosacral spine injury with ischial radiculopathy 
is not manifested by severe recurring attacks with 
intermittent relief, incapacitating episodes having a total 
duration of at least four weeks during the past 12 months, 
favorable ankylosis of the entire thoracolumbar spine, or 
forward flexion of 30 degrees or less.

3.  The veteran's hypertension is not characterized by 
diastolic blood pressure of predominantly 110 or more, or 
systolic blood pressure of predominantly 200 or more.

4.  VA audiological examination conducted in November 2001 
revealed a Level I hearing impairment in each of the 
veteran's ears.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
avascular necrosis of the hips on a direct and secondary 
basis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  The criteria for an initial disability rating in excess 
of 20 percent for lumbosacral spine injury with ischial 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (as in effect from September 26, 2003)).

3.  The schedular criteria for an initial disability rating 
greater than 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2006).

4.  The schedular criteria for an initial compensable 
disability rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection and increased disability 
rating claims.  The RO sent the veteran notice by letters 
dated in July 2001, January 2004, and March 2006 in which he 
was informed of what was required to substantiate his claims 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claims.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection and for 
increased initial disability ratings were denied by the RO 
and are also being denied by the Board, as discussed herein, 
there is no potential effective date or disability rating 
issue that would warrant additional notice as to those 
issues.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA examinations in September 1998, October 2001, 
November 2001, September 2002, and April 2004.  These 
examinations were thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Shipwash 
v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 
Vet.App. 332, 339-340 (1995) (Regarding the duty of VA to 
provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

The veteran contends that he has avascular necrosis of the 
hips that is manifested as a result of his period of active 
service, to include as secondary to his service-connected 
lumbosacral spine injury.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

The law provides that service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  The resolution 
of this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Pond v. West, 12 Vet App. 341, 346 (1999); Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

The question of causality of a disorder requires competent 
medical evidence.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Relevant to the issue of service connection on a direct 
basis, the law provides that as to the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (2006).  Service connection for 
arthritis may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As to direct service connection and with consideration of the 
provisions pertaining to chronicity of a disorder or 
continuous symptoms, the veteran's service medical records 
are completely negative of any findings of a bilateral hip 
disorder, to include avascular necrosis.  His separation 
report of medical examination dated in March 1997 shows that 
upon clinical evaluation, his lower extremities were normal.

Subsequent to service, the competent medical evidence of 
record is silent as to findings associated with a hip 
disorder until a June 1999 private radiology report from H. 
Ramirez, M.D., which showed bilateral avascular necrosis of 
the hips, left greater than right.

Private medical records from E. W. Jansen, M.D., dated from 
July 1999 to September 1999 show that the veteran reported 
severe bilateral hip pain and was diagnosed with bilateral 
avascular necrosis.  As a result, he underwent a core 
decompression of the right hip and a total replacement of the 
left hip.

A VA examination report dated in October 2001 shows that the 
veteran reported a one and one half year history of a 
spontaneous onset of left hip pain.  Approximately, six 
months thereafter, he underwent a total left hip 
arthroplasty.  He added that he currently had no pain in 
either hip and that the procedure had relieved his symptoms.  
The examiner concluded it was more likely than not that the 
veteran's avascular necrosis was not proximately due to or 
the result of his service-connected low back disability.  The 
examiner added that service-connected low back disability had 
not aggravated the bilateral hip disorder.

A VA examination report dated in April 2004 shows that the 
veteran was said to have a history of avascular necrosis of 
the hips.  The examiner concluded that the most likely 
relationship for this problem appeared to be heavy alcohol 
intake stemming from alcohol dependence.  It did not appear 
to be related to injury and there was no identifiable injury 
preceding the event.

The evidence of record has failed to demonstrate that there 
were any incidents of a bilateral hip disorder during the 
veteran's period of active service.  Further, there is no 
evidence of the manifestation of avascular necrosis until 
June 1999, more than two years following his separation from 
service.  There is also no evidence of arthritis of the hips 
within one year following service, so service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 would not be 
appropriate.  

Absent competent medical evidence of a bilateral hip disorder 
during the veteran's period of active service, continuity of 
symptomatology after such period of active service, and a 
nexus between a currently diagnosed avascular necrosis of the 
hips and service, service connection cannot be granted.  See 
Hickson, 12 Vet. App. at 253.   

Similarly, as there is no evidence that a currently diagnosed 
avascular necrosis of the hips was either caused or 
aggravated by the service-connected lumbosacral spine injury, 
service connection on a secondary basis is also not 
warranted.  See 38 C.F.R. § 3.310(a);  Allen, 7 Vet. App. at 
439.

The Board has considered the assertions of the veteran and 
the appellant in support of his claim that he has avascular 
necrosis of the hips as a result of his service, to include 
his service-connected lumbosacral spine injury.  However, the 
question of a disability separate and apart from the 
lumbosacral spine injury requires competent medical evidence, 
which has not been proffered.  

The Board finds probative the October 2001 and April 2004 
opinions of the VA examiners that stated that the veteran's 
current bilateral hip disorder was not directly related 
service, nor to any service connected disability.  These 
opinions are considered probative as there were definitive, 
based upon a complete review of the veteran's entire claims 
file, and supported by detailed rationale.  Accordingly, the 
opinions are found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The veteran has not provided 
any competent medical evidence to the contrary which would 
support his assertion.

While they may certainly be competent to describe the extent 
of the veteran's  current symptomatology, there is no 
evidence that either the veteran or the appellant possesses 
the requisite medical training or expertise necessary to be 
rendered competent to offer evidence on matters such as 
medical diagnosis or medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for avascular necrosis of the hips, to include as 
secondary to the service-connected lumbosacral spine injury.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.


Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2006).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2006).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. 4.6 (2006).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned. 38 C.F.R. § 4.31 (2006). 

Lumbosacral spine injury with ischial radiculopathy

The veteran was initially awarded entitlement to service 
connection for a lumbosacral spine injury with ischial 
radiculopathy in December 1998, wherein a noncompensable 
disability rating was assigned effective as of July 20, 1998.  
During the pendency of this appeal, in March 1999, the RO 
granted an increased disability rating of 20 percent for the 
lumbar spine injury, also effective July 20, 1998.  The low 
back disorder has been rated under the criteria for rating 
intervertebral disc syndrome pursuant to Diagnostic Code 
5293.

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002). Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering - effective on September 26, 2003.  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date. 
VAOPGCPREC 3-00, 7-03.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
the rating criteria for intervertebral disc syndrome.  Under 
this code provision, the maximum 60 percent disability rating 
was warranted when the intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  A 40 percent disability rating was 
warranted when the disability is severe, with recurrent 
attacks and little intermittent relief.  A 20 percent 
disability rating was warranted when the disability is 
moderate with recurring attacks.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

Under Diagnostic Code 5293, effective September 23, 2002 to 
September  25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by  combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 
maximum 60 percent disability rating.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability rating.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

It is noted that for purposes of rating under Diagnostic Code 
5293, an  incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a  physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Additional potentially applicable diagnostic code provisions 
regarding the lumbar spine which could provide a disability 
rating in excess of 20 percent prior to September 26, 2003, 
have also been considered.

Diagnostic Code 5285 provides that a 100 percent disability 
rating is warranted for residuals of fracture of the vertebra 
with cord involvement, bedridden, or requiring long leg 
braces.  The schedule notes that special monthly compensation 
should be considered; and with lesser involvements rate for 
limited motion, nerve paralysis.  A 60 percent disability 
rating is warranted for residuals of fracture of the vertebra 
without cord involvement; abnormal mobility requiring neck 
brace (jury mast).  The schedule also provides that in other 
cases, rate in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  It is noted that both under ankylosis and 
limited motion, ratings  should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (2003)  (effective prior to September 
26, 2003).

Diagnostic Code 5286 provides that a 100 percent disability 
rating is warranted for complete bony fixation of the spine 
in an unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  A 60 percent 
disability rating is warranted for complete bony fixation 
(ankylosis) of the spine in a favorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (2003) (effective prior to 
September 26, 2003).

Under Diagnostic Code 5289, a maximum 50 percent disability 
rating is warranted for unfavorable ankylosis of the lumbar 
spine.  A 40 percent disability rating is warranted for 
favorable ankylosis of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2003) (effective prior to September 26, 
2003).

Under Diagnostic Code 5292, a maximum 40 percent disability 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) 
(effective prior to September 26, 2003).

Under Diagnostic Code 5295, the maximum 40 percent disability 
rating is warranted when there is severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) 
(effective prior to September 26, 2003).

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc  
Syndrome Based on Incapacitating Episodes, a maximum 60 
percent disability rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  A 40 percent disability rating is 
warranted for incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  A 20 percent disability rating is warranted 
for incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  68 Fed. Reg. 51,456 (2003) (now codified  at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2006)).  The Board 
notes that aside from changing Diagnostic Code 5293 to 
Diagnostic Code 5243, the criteria for rating intervertebral 
disc syndrome remained essentially unchanged after the 
September 26, 2003 amendment.  See Diagnostic Code 5293 (2002 
and 2003); Diagnostic Code 5243 (2006).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, unfavorable ankylosis of the entire spine warrants 
a 100 percent disability rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  68  Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a,  Diagnostic Code 5243 (2006)).

It is noted that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  It is also noted that for VA 
compensation purposes, normal flexion of the thoracolumbar is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees (see also Plate 
V).  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.

Diagnostic Code 5242 also provides for degenerative arthritis 
of the spine (see also Diagnostic Code 5003).  Degenerative 
arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion of the specific joint or 
joints  involved.  Diagnostic Code 5003.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.

The veteran's lumbosacral spine injury with ischial 
radiculopathy is currently evaluated as 20 percent disabling.  
Under either the old or new criteria set forth above, the 
evidence does not warrant a higher disability rating at any 
time since the date of the veteran's claim.

The veteran's service medical records show that in December 
1981, he fell off a mountain in Germany while carrying an 80 
pound ruck sack and was treated for tenderness and loss of 
range of motion of the low back.  The diagnosis was low back 
pain.  He was treated several times thereafter in service for 
radiating low back pain.  His March 1997 retirement 
examination report shows that he reported continued symptoms 
associated with his low back.

Subsequent to service, a VA examination report dated in 
September 1998 shows that the veteran reported low back pain, 
which would radiate to the lower extremities and to the mid-
chest.  Physical examination revealed that the veteran would 
limp due to his back pain, and that he had limited movements 
in the lower back, legs and hips.  No range of motion testing 
results were given.  X-rays of the lumbar spine revealed disc 
spaces were well maintained.  Posterior alignment was normal.  
There were no radiographic abnormalities seen.  

Outpatient treatment records from Alabama Chiropractic dated 
from November 1998 to January 1999 show that the veteran was 
treated for reported moderate to severe low back pain.  The 
veteran was treated conservatively for facit syndrome, 
myofascitis, and neuralgia.

VA outpatient treatment records dated from February 1999 to 
January 2005 reveal intermittent reports of back pain by the 
veteran which was treated conservatively.

During his April 2001 Travel Board hearing, the veteran 
reported that he had only received chiropractic treatment for 
his low back disability.  He described that although there 
was no pain radiating to his legs, there was constant 
radiating pain, which he estimated to be a five on a scale of 
10.

A VA chronic pain clinic consultation report dated in 
February 2002 shows that the veteran reported a history of 
chronic multiple joint pain, the majority of which stemmed 
from the low back, which would radiate down both buttocks and 
legs.  He described the pain as sharp, dull occasionally, and 
with increasing intensity as it would radiate to the lower 
extremities.  The pain was aggravated by standing or walking, 
but was alleviated with over-the-counter pain medication.  
Physical examination of the low back revealed that 
thoracolumbar flexibility was limited in all directions, 
particularly the anterior flexion and rotation of the 
thoracolumbar spine.  The paraspinous muscles along the 
thoracolumbar region were slightly increased in tone.  The 
impression was multiple joint pain.  X-rays of the 
lumbosacral spine revealed minimal vertebral spurring, disc 
in a normal range of height, and no evidence of disc 
protrusion.

A VA spine examination report dated in April 2004 shows that 
the veteran reported occasional radiating back pain which 
would occur every three to four months and would last from 10 
to 20 days.  The veteran reported pain relief with over-the-
counter pain medication.  Overall range of motion of the 
lumbosacral spine was to 240 degrees, with flexion to 80 
degrees.  There were no limitations on walking and no limp.  
Straight-leg raising was negative on the right and positive 
at 40 degrees on the left.  A moderate spasm was noted.  It 
was felt that range of motion was limited 10 to 20 degrees by 
pain, fatigue and lack of endurance.  The diagnosis was left 
chronic sciatica, likely due to herniated nucleus pulposus.

A VA neurological examination report dated in April 2004 
revealed that strength was normal in the extremities.  Deep 
tendon reflexes were 2+ and equal at the knees, but absent in 
the ankles.  The veteran was limping on the right lower 
extremity.  Physical examination of the spine revealed no 
tenderness or spasm.  The examiner noted a September 1998 
nerve conduction study which had shown evidence of peripheral 
neuropathy, however a 1995 MRI had been negative for any 
pathology of the lower back.  The examiner concluded that 
there was no current clinical evidence of low back pathology; 
that the peripheral neuropathy was alcohol-induced rather 
than associated with the lumbar spine; and that a decreased 
sensation in the left hip was most likely due to an operative 
injury associated with left total hip replacement.

As indicated above, prior to the regulatory change in 
September 23, 2002, the veteran's lumbar spine disability was 
rated as 20 percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  In order to receive the next 
higher 40 percent disability rating, the evidence must show 
intervertebral disc syndrome that is severe, with recurrent 
attacks and little intermittent relief.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

While the evidence shows that the veteran experienced chronic 
radiating pain, it was said to have been alleviated by over-
the-counter medication.  In April 2001, the veteran, himself, 
described the pain as being a five on a scale of 10.  
Although thoracolumbar flexibility was limited in all 
directions in February 2002, the paraspinous muscles were 
only slightly increased in tone, there was only minimal 
vertebral spurring, and no evidence of disc protrusion.  
There was no competent medical evidence of the manifestation 
of a severe low back disability.  As such, the evidence does 
not show that the veteran's low back injury warrants a 
disability rating higher than 20 percent under the criteria 
of Diagnostic Code 5293 in effect prior to September 23, 
2002.

The only other potentially applicable criteria, under which a 
schedular rating higher than 20 percent is possible include 
Diagnostic Code 5286 for complete bony fixation (ankylosis) 
of the spine and Diagnostic Code 5285 for residuals of 
fracture of vertebra.  These diagnostic codes, however, do 
not apply as none of the records show findings of a fractured 
vertebra or any residuals.  Similarly, the evidence of record 
does not demonstrate that the veteran ever had ankylosis of 
the lumbar spine so as to warrant a greater disability rating 
pursuant to Diagnostic Code 5289 or severe limitation of 
motion so as to warrant a greater disability rating pursuant 
to Diagnostic Code 5292.  There was also no evidence of 
severe lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion so as to warrant a greater 
disability rating pursuant to Diagnostic Code 5292.

In considering the rating criteria in effect as of September 
23, 2002, in order to receive the next higher 40 percent 
disability rating for intervertebral disc syndrome under the 
new rating formula for the spine, the evidence subsequent to 
September 23, 2002, must show incapacitating episodes having 
a total duration of at least four weeks during the preceding 
12 months.  38 C.F.R. §  4.71a, Diagnostic Code 5243 (2006).  

As noted above, in April 2004, although the veteran reported 
his symptoms would occur every three to four months and would 
last from 10 to 20 days, these were limited to pain which was 
relieved by over-the-counter pain medication.  There was no 
evidence of any incapacitating episodes which required bed 
rest prescribed by a physician and treatment by a physician.  
As such, there are no findings to support a disability rating 
higher than the currently assigned 20 percent for 
intervertebral disc syndrome under the revised rating 
criteria.  Id.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent disability rating would be warranted 
for favorable ankylosis of the entire thoracolumbar spine or 
for forward flexion of the thoracolumbar spine that is 
limited to 30 degrees of less.  38 C.F.R. §  4.71a, 
Diagnostic Code 5243 (2006).  However, there is no evidence 
of record that the veteran has ankylosis of the entire 
thoracolumbar spine, and the most recent April 2004 VA 
examination report shows that overall range of motion of the 
lumbosacral spine was not significantly limited, with flexion 
to 80 degrees.  Thus, a disability rating higher than 20 
percent also does not apply under the general rating formula 
for spine disabilities.  Id.

The Board notes that the revised schedule provides for a 
separate evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As 
indicated above, the April 2004 VA neurological examination 
revealed that there was no current clinical evidence of low 
back pathology, and that any peripheral neuropathy was 
alcohol-related rather than associated with the lumbar spine.  
Accordingly, the veteran is not entitled to a separate 
neurological disability rating, as it applies to his lumbar 
spine disability.  Id.

The veteran also is not entitled to a separate compensable 
disability rating for limitation of motion of the lumbar 
spine due to degenerative disc disease, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  
Evaluations for distinct  disabilities resulting from the 
same injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259,  261- 62 (1994).  However, 
limitation of motion of the lumbar spine has been considered 
and compensated under the 20 percent disability rating 
already assigned under the former Diagnostic Code 5293.  To 
assign a separate evaluation for limitation of the motion of 
the spine due to degenerative arthritis is similarly not 
permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 
4.71a, Diagnostic Code 5003 and following notes.

The Board also finds that a disability rating higher than 
that already assigned, based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint  is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 
and 4.59;  DeLuca, 8 Vet. App. at 202.  Although the VA 
examiner in April 2004 described that range of motion of the 
veteran's low back was limited 10 to 20 degrees by pain, 
fatigue and lack of endurance, given that the veteran has 
range of motion with 80 degrees of forward flexion, there is 
no additional disability that is not already contemplated by 
the rating schedule.

The Board has considered the veteran's and the appellant's 
assertions that his low back disability warrants a higher 
disability rating.  While they may be competent to report 
that his symptoms are worse, the training and experience of 
medical personnel makes the VA and private physicians' 
findings more probative as to the extent of the disability.  
Cromley, 7 Vet. App. at 379 (1995);  Espiritu, 2 Vet. App. at 
495.

After reviewing all pertinent diagnostic code provisions, the 
Board can find no basis on which to assign a higher or 
separate disability rating.  The preponderance of the 
evidence is against a disability rating higher than 20 
percent for the veteran's lumbosacral spine injury with 
ischial radiculopathy.  Thus, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. 

Hypertension

The rating criteria for evaluating cardiovascular 
disabilities were revised, effective as of January 12, 1998.  
See 62 Fed. Reg. 65207 (1997).  As the veteran filed his 
initial claim for service connection in July 1998, the 
revised rating criteria will be applied.

The veteran's service-connected hypertension is currently 
rated 10 percent disabling under Diagnostic Code 7101 which 
provides the rating criteria for hypertensive vascular 
disease (hypertension and isolated systolic hypertension).  
Under this diagnostic code provision, a 10 percent rating is 
assigned for hypertension when diastolic pressure is 
predominately 100 or more; or when systolic pressure is 
predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent disability 
rating is assigned when diastolic pressure is predominantly 
110 or more, or systolic pressure is predominantly 200 or 
more.  A 40 percent disability rating is assigned when 
diastolic pressure is predominantly 120 or more.  A maximum 
60 percent disability rating is assigned when diastolic 
pressure is predominantly 130 or more.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.

As indicated above, to receive the next higher rating of 20 
percent, the veteran's diastolic pressure, i.e., the bottom 
number of his blood pressure reading, must be predominantly 
110 or more, or his systolic pressure, i.e., the top number 
of his blood pressure reading, must be predominantly 200 or 
more.  The evidence in this case demonstrates that since the 
date of the veteran's claim, his diastolic pressure has 
predominantly been below 110, and his systolic pressure below 
200, and thus his hypertension is no more than 10 percent 
disabling.

VA and private outpatient treatment records dated from May 
1998 to January 2005 show that the veteran's blood pressure 
had been read on several occasions.  Specifically, in May 
1998, the veteran's blood pressure was 190/120, 170/100, and 
155/97.  In June 1998, it was 110/70 and 130/80; in August 
1998, it was 110/80; in September 1998, it was 140/90, 
134/82, and 110/80; in October 1998, it was 130/80, 122/88, 
and 144/100; in November 1998, it was 110/84 and 114/68; in 
December 1998, it was 130/80; in January 1999, it was 130/80; 
in February 1999, it was 116/72 and 110/80; in March 2001, it 
was 121/78; in October 2001, it was 175/100; in November 
2001, it was 101/69, 92/66, and 96/54; and in January 2005, 
it was 110/70.  The records show a history of high blood 
pressure and hypertension noted intermittently.  The veteran 
was said to be on numerous anti-hypertensive medications, but 
that he had no history of heart attack, stroke, or kidney 
disorder.

The September 1998 VA examination report shows that the 
veteran reported taking medication for his hypertension.  His 
heart sounds were normal, and there were no abnormalities of 
rhythm.  The diagnosis was essential hypertension.

During his April 2001 Travel Board hearing, the veteran 
asserted that he continued to take prescribed hypertension 
medication.  He added that his private physician had recently 
checked his blood pressure and found the reading to be high.

A VA hypertension examination report dated in November 2001 
shows that the veteran reported experiencing dizziness.  The 
blood pressure readings were as noted above.  The examiner 
concluded that the veteran had hypertension that was well 
controlled with medication.

Following a careful review of the evidence, the Board finds 
that the veteran's hypertension is not shown to be more than 
10 percent disabling.  The medical reports show systolic 
readings which have been entirely below 200 and diastolic 
readings which, except for on one occasion in May 1998 and 
another in October 2001, have been below 110.  Hence, the 
Board finds that the currently assigned disability rating of 
10 percent is appropriate.

The Board has considered the assertions of the veteran and 
the appellant that his blood pressure is not well controlled.  
However, the Board is limited to those factors that are 
included in the rating criteria provided by regulations for 
rating that disability.  To do otherwise would be error as a 
matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The 
pertinent criteria for rating hypertension in this case 
involves an assessment of the predominant systolic and 
diastolic pressure readings of record.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  Accordingly, the documented 
blood pressure readings of record were the only medical 
findings which could be considered in concluding that an 
increased disability rating for hypertension is not 
appropriate.

The preponderance of the evidence is against the claim for a 
disability rating greater than 10 percent for the service-
connected hypertension.  Thus, the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49 (1990).

Bilateral hearing loss

During the pendency of this appeal, VA issued new regulations 
for evaluating impairment of auditory acuity and ear disease.  
These became effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  As noted above, where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted VA 
to do otherwise and VA has done so.  However, consideration 
under the revised schedular criteria cannot be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law. That is, for any 
date prior to June 10, 1999, neither the RO nor the Board 
could apply the revised rating schedule to a claim.

Under the rating criteria in effect prior to June 10, 1999, 
the results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests are considered.  38 C.F.R. § 
4.85.  These results are then charted on Table VI and Table 
VII, as set out in the rating schedule. In order to establish 
entitlement to an increased disability rating for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average pure tone decibel loss are met.  The Board has 
compared the previous versions of Table VI and Table VII, and 
the revised versions of these tables, and finds that there 
has been no discernable change.  Further, it is noted that 
the revisions in the language in 38 C.F.R. § 4.85 do not 
change the method by which Tables VI and VII are interpreted, 
but only describe, in greater detail, how they are applied.  
The Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the rating schedule were 
intended to make proper allowance for improvement by hearing 
aids. Under the criteria that became effective in June 1999, 
when the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral. Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).  Therefore, the new version of 38 C.F.R. § 4.86 could 
potentially be more advantageous to the veteran.

By rating action dated in December 1998, the RO granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable evaluation, effective July 20, 
1998.

The veteran had been afforded a VA audiological examination 
in September 1998.  Pure tone thresholds in the right ear at 
1000, 2000, 3000, and 4000 Hertz were 5, 55, 35, and 35 
decibels, respectively.  Pure tone average of the right ear 
was 33 decibels.  Speech recognition was 88 percent.  Pure 
tone thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 0, 55, 25, and 25 decibels, respectively.  Pure 
tone average of the left ear was 26 decibels.  Speech 
recognition was 88 percent.  The examiner concluded that the 
veteran had normal hearing with moderately severe 
sensorineural hearing loss which was centered at 2000 Hertz, 
bilaterally.

Under Table VI of the prior regulations, the veteran's right 
ear hearing level was II and the left ear hearing level was 
II.  Under Table VII of the regulations, a Level II hearing 
impairment in the better ear, coupled with a Level II hearing 
impairment in the poorer ear warrants a noncompensable 
disability rating.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (in effect prior to June 10, 1999).

A VA audiological examination report dated in November 2001, 
shows pure tone thresholds in the right ear at 1000, 2000, 
3000, and 4000 Hertz were 20, 65, 50, and 50 decibels, 
respectively.  Pure tone average of the right ear was 46 
decibels.  Speech recognition was 96 percent.  Pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 
Hertz were 30, 65, 45, and 40 decibels, respectively.  Pure 
tone average of the left ear was 45 decibels.  Speech 
recognition was 96 percent.  The examiner concluded that the 
veteran had moderately severe rising to mild high frequency 
hearing loss, bilaterally.


Under Table VI of both the prior and the revised regulations, 
the veteran's right ear hearing level was I and the left ear 
hearing level was I.  Under Table VII of the regulations, a 
Level I hearing impairment in the better ear, coupled with a 
Level I hearing impairment in the poorer ear warrants a 
noncompensable disability rating.  38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100 (in effect prior to June 10, 
1999, and 2006).

A compensable disability rating is also not warranted under 
Table VIa as the veteran's pure tone threshold was not 55 
decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) in either ear.  38 C.F.R. 
§ 4.85, Tables VIa and VII, Diagnostic Code 6100 (2006).

The Board has also considered section 4.86(a).  However, 
given that, the evidence does not reflect puretone thresholds 
of 55 dB or more at 1000, 2000, 3000, and 4000 Hertz, 
consideration of Table VIa is not warranted.  Consideration 
of section 4.86(b) is also not warranted, given that the 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz. 

Therefore, the Board finds that a compensable disability 
rating for the veteran's bilateral hearing loss disability is 
not warranted under the schedular criteria.  38 C.F.R. § 
4.85, Tables VI, VIa, and VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for avascular necrosis of the hips, to 
include as secondary to service-connected lumbosacral spine 
injury with ischial radiculopathy, is denied.

An initial disability rating in excess of 20 percent for 
service-connected lumbosacral spine injury with ischial 
radiculopathy is denied.

An initial disability rating in excess of 10 percent for 
service-connected hypertension is denied.

An initial compensable disability rating for service-
connected bilateral hearing loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


